Title: From John Adams to the Comte de Vergennes, 19 July 1781
From: Adams, John
To: Vergennes, Charles Gravier, Comte de



Paris July 19. 1781

In my Letter, Sir, of the Eighteenth, I had the Honour to mention Some Things which lay upon my Mind: but am Still apprehensive that in a former Letter, I have not conveyed my full meaning to your Excellency.
In my Letter of the Sixteenth, I Submitted to your Excellencys Opinion and Advice, whether an American Minister, could appear at the Congress at Vienna, without having his Character acknowledged, by any Power, more expressly than it is now.
This was Said upon the Supposition, and taking it for granted, that it was the Intention of the mediating Courts, to admit a Representative of the United States to the Congress, with Such a commission, and Such a Title as the United States Should think fit to give him: and that during his whole Residence and negotiations at Vienna, whether they Should terminate in Peace or not, he Should enjoy all the Prerogatives which the Law of nations has annexed to the Character, Person, Habitation and Attendants of Such a minister. It is impossible, that there should be a Treaty at Vienna, between Great Britain and the People of America, whether they are called United States of American Colonies, unless both nations appear there, by Representatives, who must be authorised by Commissions or full Powers, which must be mutually exchanged and consequently admitted to be, what upon the Face of them they purport to be.
The Commission, from the United States, for making Peace, which has been in Europe, almost two Years, is that of a Minister Plenipotentiary, and it authorises him to treat only with Ministers vested with equal Powers. If he were to appear at Vienna, he certainly would assume, the Title and Character of a Minister Plenipotentiary and could enter into no Treaty nor Conference, with any Minister from Great Britain, untill they had mutually exchanged, authentick Copies of their full Powers. This, it is true, would be an implied Acknowledgment of his Character and Title, and those of the United States too: but Such an Acknowledgment, is indispensable, because without it, there can be no Treaty at all. In Consequence, he would expect to enjoy all the Prerogatives of that Character, and the moment they Should be refused him, he must quit the Congress, let the Consequences be, what they might.
And I rely upon it, this is the Intention of the two Imperial Courts: because otherwise, they would have proposed the Congress, upon the Basis of the two British Preliminaries, a Rupture of the Treaty, with France, and a Return of the Americans to their Submission to Great Britain, and because I cannot Suppose it possible, that those Courts, could believe the Americans capable of Such infinite Baseness, as to appear upon the Stage of the Universe, to acknowledge themselves guilty of Rebellion, and Supplicate for Grace. Nor can I Suppose, that they meant to fix a Brand of disgrace, upon the Americans, in the Sight of all Nations, or to pronounce Judgment against them: one, or all of which Suppositions must be made, before it can be believed that those Courts did not mean to protect the American Minister, in the Enjoyment of the Priviledges attached to the Character which he must assume. And because, otherwise, all their Propositions would be to no Effect; for no Congress at Vienna can make either one or the other of the two proposed Peace’s, without the United States.
But, upon looking over again, the Words of the first Article, there Seems to be room for dispute, which a British minister, in the present State of his Country, would be capable of taking Advantage of. The Terms used, Seem to be justly exceptionable. There are no “American Colonies” at War with Great Britain. The Power at War, is The United States of America. No American Colonies, have any Representative in Europe, unless Nova Scotia or Quebeck, or Some of the West India Islands may have an Agent in London. The Word Colony in its usual Acceptation, implies a Metropolis, a Mother Country, a Superiour Political Governor, Ideas, which the United States, have long Since renounced for ever.
I am therefore clear in my own opinion, that a more explicit declaration ought to be insisted on; and that no American Representative, ought to appear, without an express assurance, that while the Congress lasts, and in going to it and returning from it, he shall be considered as a Minister Plenipotentiary from the United States of America, and entituled to all the Prerogatives of Such a Minister from a Sovereign Power. The Congress might be to him and his Country but a Snare, unless the Substance of this is bona fide intended: and if it is intended there can be no Sufficient Reason for declining to express it, in Words.
If there is a Power upon Earth, that imagines that America, will ever appear, at a Congress, before a Minister of Great Britain, or any other Power, in the Character of repenting Subjects, to Solicit or receive an Amnesty or a Warranty of an Amnesty, that Power, is infinitely deceived. There are few Americans, would hold their Lives upon Such Terms, and I know of none, who would not rather choose to appear, upon a Scaffold in their own Country or in Great Britain. All Such odious Ideas ought to be, forever laid aside by the British Ministry before they propose mediations, or talk of Peace. The bare mention of them by Great Britain to the United States, would be considered, only as another Repetition of Injury and Insult. The Proposal of a Rupture of the Treaty is nothing less to France.
But it is possible, that in the future Course of this negotiation, there may be a Proposal of a Congress of Ministers, of the Several mediating and belligerent Powers, exclusive of the United States, to deliberate on the question, in what Character, the United States are to be considered, and whether a Representative from them can be admitted, and what Shall be his Title and Priviledges.
All that I can Say, to this Case, at present, is this. The United States have assumed their equal Station among the nations: they have assumed a Sovereignty, which they acknowledge to hold only from God and their own Swords. They can be represented only as a Sovereign and therefore, although they might not be able to prevent it, they can never consent that any of these Things Shall be made questions. To give their Consent, would make the Surrender of their Sovereignty their own Act. France has acknowledged all these things, and bound her Honour and Faith to the Support of them, and therefore, although She might not be able to prevent it, She cannot consent that they should be disputed. Her Consent would make the Surrender of the American Sovereignty her Act. And what End can it answer to dispute them, unless it be, to extend the Flames of War? If Great Britain had a Colour of Reason, for pretending that France’s Acknowledgment of American Independance, was an Hostility against her the United States would have a Stronger Reason to contend that a denial of their Sovereignty was a declaration of War against them. And as France is bound to Support their Sovereignty, She would have Reason to Say that a denial of it, is an Hostility against her, if any Power of Europe has an Inclination to join England, and make War against France and the United States, there is no need of a previous Congress to enable her to do it, with more Solemnity, or to furnish her with plausible Pretexts. But, on the other Hand, if the Powers of Europe are persuaded of the Justice of the American Pretensions, and think it the duty of Humanity to endeavour to bring about Peace, they may easily propose that the Character of the United States shall be acknowledged, and their Minister admitted.
I cannot but persuade myself that the two Imperial Courts, are convinced of the Justice of the American Cause, of the Stability of the American Sovereignty and of the Propriety and necessity, of an Acknowledgment of it, by all the Powers of Europe. This I think may be fairly and conclusively inferred, from the Propositions themselves. Was there ever an Example of a Congress of the Powers of Europe to exhort, to influence, to overawe, the rebellious subjects of any one of them into Obedience? Is not every Sovereign adequate to the Government, Punishment or Pardon of its own criminal subjects? Would it not be a Precedent mischievous to Mankind, and tending to universal Despotism, if a Sovereign, which has been proved to be unequal to the Reformation or Chastisement of the pretended Crimes of its own Subjects, should be countenanced in calling in the Aid, of all or any of the other Powers, to assist him? It is quite Sufficient, that Great Britain has already been permitted to hire Twenty thousand German Troops for seven Years, and to fill them up yearly by fresh Recruits, in Addition to her own Force: it is quite Sufficient, that She has been permitted to corrupt innumerable Tribes of Savages, in Addition to both, to assist her in propagating her System of Tyranny, and in committing her Butcheries in America, without being able to succeed. After all this, which is notorious to all Europe, it is impossible to believe that the Imperial Courts mean to give their Influence, in any degree, towards bringing America to Submission to Great Britain. It seems to me, therefore most certain, that the Imperial Courts, perceive that American Independance must be acknowledged, and if this is so, I think there can be no Objection against ascertaining the Character of the American Minister, before any Congress meets, So that he may take his Place in it, as soon as it opens.
But if any Sentiments of Delicacy, Should induce those Courts to think it necessary to wait, for Great Britain to set the Example of Such Acknowledgment, one should think it necessary to wait untill that Power Shall discover some Symptoms of an Inclination that Way. A Congress, in which she should appear and France and the United States not be represented, would have no tendency to give her Such a disposition, but on the contrary afford her an Opportunity of forming Parties, blowing up the Coals of War, and propagating Prejudices and Partial Notions.
I have the Honour to be, with the greatest Respect, your Excellencys most obedient and most humble servant

John Adams

